Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 1 of 19 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
CASE NO.:
AARON A. JOHNSON-OWEN,
individually and on behalf Collective Action
of all those similarly situated,

Plaintiff,
VS.

JP CYCLES, INC. d/b/a Seminole Power
Sports and LONGWOOD LINCOLN-
MERCURY, INC. d/b/a Parks Lincoln
of Longwood,

Defendant.
/

COLLECTIVE ACTION COMPLAINT AND
DEMAND FOR JURY TRIAL

COMES NOW the Plaintiff, AARON A. JOHNSON-OWEN (“Mr.
Owen”), filing a representative action on behalf of himself and all similarly
situated employees for violations of the Fair Labor Standards Act (“FLSA”)
against the Defendant, JP CYCLES, INC. d/b/a Seminole Power Sports (“JP
Cycles”) in Count I, filing an individual claim for violations of the FLSA
against JP Cycles in Count II, an individual claim for interference pursuant
to the Family Medical Leave Act (“FMLA”) in Count III against the
Defendant, JP CYCLES, INC. d/b/a Seminole Power Sports (“JP Cycles”)

and Defendant LONGWOOD LINCOLN- MERCURY, INC. d/b/a Parks

I
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 2 of 19 PagelD 2

Lincoln of Longwood, (“Parks Lincoln”), and an induvial claim for
retaliation pursuant to the Family Medical Leave Act (“FMLA”) in Count IV
against the Defendant, JP CYCLES, INC. d/b/a Seminole Power Sports (“JP
Cycles”) and Defendant LONGWOOD LINCOLN- MERCURY, INC. d/b/a
Parks Lincoln of Longwood, (“Parks Lincoln”), and states as follows:

I, INTRODUCTION

1. The FLSA prevents the exploitation of a class of workers who
are in an unequal position with respect “to bargaining power and are thus
relatively defenseless against the denial of a living wage is not only
detrimental to their health and well being but casts a direct burden for their
support upon the community. What these workers lose in wages the
taxpayers are called upon to pay.” West Coast Hotel Co. v. Parrish, 300 U.S.
379, 399 (1937)(Hughes, C.J).

2. JP Cycle utilized its unequal bargaining power to render
defenseless Mr. Owen, individually and all other similarly situated
employees, against the denial of the living wage they are entitled to receive
and protected by 29 U.S.C. § 207.

3. The FMLA was enacted to promote the stability and economic
security of families; and to promote our national interest in preserving the

integrity of the family. See 29 U.S.C. 2601(b)(a).
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 3 of 19 PagelD 3

4. To further advance these congressional purposes, the FMLA
creates two types of claims: (1) interference claims, in which it is asserted
that the employer denied or otherwise interfered with the employees’ rights
under the FMLA and (2) retaliation claims, in which it is asserted an
employer discriminated against the employee because he engaged in activity
protected under the FMLA.

II. JURISDICTION AND VENUE

5. This Court has jurisdiction to hear this Complaint pursuant to
28 U.S.C. § 1331.

6.‘ Venue is proper in this Court under 28 U.S.C. § 1391(b).

Ill, FACTUAL ALLEGATIONS ABOUT THE PARTIES

7. Mr. Owen was an employee of JP Cycles within the meaning of
the FLSA.

8. Mr. Owen was an employee of JP Cycles within the meaning of
the FMLA.

9. | Mr. Owen was employed as a Service Advisor by JP Cycles from
approximately January 2019 until February 27, 2020.

10. Mr. Owen worked 1,250 hours during the twelve months
preceding his termination.

11. Asa Service Advisor, Mr. Owen was paid a salary and a monthly
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 4 of 19 PagelD 4

bonus.

12. Asa Service Advisor, Mr. Owen’s job duties included, but were
not limited to, consulting with the customers of JP Cycles regarding their
servicing needs.

13. JP Cycle maintains and operates two location. One in Sanford,
Florida and the other located in Eustis, Florida.

14. JP Cycle is in the business of selling and servicing motorcycles,
all-terrain vehicles, and personal watercraft.

15. Mr. Owen performed work for JC Cycles at its facility in Sanford
Florida.

16. At all times relevant to his employment, Mr. Owen regularly
used the instrumentalities of interstate commerce while performing his
work. At all times relevant to his employment, Mr. Owen also regularly used
the channels of commerce while performing his work.

17. JP Cycle is an “employer” as defined by 29 U.S.C. § 203(d).

18. JP Cycle has employees subject to the provisions of the FLSA,
29 U.S.C. § 207, in the facility where Mr. Owen performed work.

19. JP Cycles has employed two or more persons, including Mr.
Owen, "engaged in commerce or in the production of goods for commerce,”

or has “had employees handling, selling, or otherwise working on goods or
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 5 of 19 PagelID 5

materials that have been moved in or produced for commerce by a person,”
as defined by 29 U.S.C. § 203(s)(1)(A)(@).

20. Mr. Owen avers upon information and belief that at all times
relevant to the violations of the Fair Labor Standards Act, JP Cycles was an
enterprise whose annual gross volume of sales made or business done was
not less than $500,000, in accordance with 29 U.S.C. § 203(s)(1)(A)(ii).

21. JP Cycles and Parks Lincoln are integrated employers for the
purpose of the FMLA.

22, Mr. Owen avers upon information and belief that JP Cycles and
Parks Lincoln have common management.

23. Mr. Owen avers upon information and belief that JP Cycles and
Parks Lincoln have common ownership.

24. JP Cycles and Parks Lincoln share Mr. Stephen R. Parks and
Greg A. Corless as Officers! as reported to Florida’s Division of Corporations.

25. Based upon information and belief, JP Cycles and Parks Lincoln
have interrelation between operations.

26. JP Cycles and Parks Lincoln have the same mailing address as
reported to Florida’s Division of Corporations- P.O. Box 522255, Longwood,

Florida.

 

1 JP Cycles has one additional Officer- Mr. Kirby J. Mullins.
5
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 6 of 19 PagelD 6

27. JP Cycles’ fictitious name, Seminole Powersports, has the same
mailing address as Parks Lincoln as reported to Florida’s Division of
Corporations- P.O. Box 522255, Longwood, Florida.

28. JP Cycles and Parks Lincoln have the same registered agent.

29. Mr. Owen avers upon information and belief that JP Cycles and
Parks Lincoln have centralized control of employee relations and benefits.

30. The employees of JP Cycles and Parks Lincoln have the same
employee benefits.

31. The employees of JP Cycles and Parks Lincoln are afforded the
opportunity to join the same retirement plan- Parks Motor Group 401(k)
Plan.

32. The Parks Motor Group 401(k) Plan covers all full-time
employees of JP Cycles and Parks Lincoln.

33. Mr. Owen avers upon information and belief that the employees
of JP Cycles and Parks Lincoln are afforded the opportunity to obtain the
same group short-term disability insurance from American Fidelity.

34. Mr. Owen avers upon information and belief that the employees
of JP Cycles and Parks Lincoln are afforded the opportunity to obtain the

same group “accident only insurance” from American Fidelity.
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 7 of 19 PagelD 7

35. Mr. Owen avers upon information and belief the employees of
JP Cycles and Parks Lincoln are afforded the opportunity to obtain the same
group whole life insurance from American Fidelity

36. Mr. Owen avers upon information and belief that JP Cycles and
Parks Lincoln employ 50 or more employees within a 75-mile radius.

37. Mr. Owen has retained LaBar & Adams, P.A. to represent him
and the similarly situated individuals in this matter and has agreed to pay
said firm a reasonable attorney’s fee and costs for its services.

IV. ADDITIONAL FACTUAL ALLEGATIONS

38. JP Cycles is in the business of selling and servicing motorcycles,
all-terrain vehicles, and personal watercraft.

39.  Atall times relevant to the violation of the FLSA, JP Cycles was
an enterprise engaged in commerce or in the production of goods for
commerce.

40. Mr. Owen performed work at JP Cycles at its facility in Sanford
Florida.

41. Asa Service Advisor, Mr. Owen’s job duties included, but were
not limited to, consulting with the customers of JP Cycles regarding their
servicing needs.

42. The job duties of all Service Advisors at JP Cycles included, but

were not limited to, consulting with the customers of JP Cycles regarding
7
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 8 of 19 PagelD 8

their servicing needs.

43. Throughout his employment, Mr. Owen worked numerous
workweeks where his hours exceeded forty but he was not paid time-and-a-
half for each overtime hour worked.

44. Mr. Owen worked numerous weeks in which he was not paid
time-and-a-half for each overtime hour worked because JP Cycles had
misclassified Mr. Owen as an employee exempt from the FLSA.

45. Mr. Owen, as well as similarly situated Service Advisors,
worked numerous weeks in which they were not paid time-and-a-half for
each overtime hour worked because JP Cycles misclassified their position as
exempt from the FLSA.

46. JP Cycles had knowledge that Mr. Owen as well as other
similarly situated Service Advisors, were working overtime without proper
compensation. JP Cycles failed to make a good faith effort to determine if
Mr. Owen and similarly situated Service Advisors were compensated
appropriately pursuant to the FLSA.

47. JP Cycles failed to maintain and keep accurate time records of
Mr. Owen and the similarly situated Service Advisors as required by the Fair
Labor Standards Act. See e.g. 29 U.S.C. §§ 211(c); 215(a); 29 C.F.R. § 516, et.

al.
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 9 of 19 PagelD 9

48. JP Cycles also failed to post the required notice pursuant to the
Fair Labor Standards Act.

49. JP Cycles also failed to post the required notice pursuant to the
Family Medical Leave Act.

50. Mr. Owen advised JP Cycles that he suffered from diabetes at
the beginning of his employment.

51. Mr. Owen’s supervisor, Mr. Chris Elder, was aware he suffered
from diabetes.

52. Diabetes effects the endocrine system.

53. Mr. Owen’s diabetes had been treated by insulin while
employed by JP Cycles.

54. Mr. Owen treats and manages his diabetes also by controlling
his dietary intake.

55. Mr. Owen received continuing treatment by a healthcare
provider for his diabetes.

56. In February 2020, Mr. Owen took time-off to attend his
Grandfather’s funeral in West Virginia. JP Cycles approved this time-off.

57. Onor about February 20, 2020, Mr. Owen began his return from
the funeral.

58. Mr. Owen’s diabetes commenced to make him sick during his

return travels.
Case 6:20-cv-01984 Document 1 Filed 10/26/20 Page 10 of 19 PagelD 10

59. By that evening in Sanford, Florida, Mr. Owen went to the
hospital.

60. At that time, Mr. Owen advised his supervisor, Mr. Chris Elder,
that he was going to the hospital for his diabetes since he was to return to work
the next day.

61. Mr. Elder acknowledged Mr. Owen’s trip to the hospital and
requested to be kept in the loop.

62. Mr. Owen complied with Mr. Elder’s request to be updated
regarding being hospitalized.

63. Even though JP Cycles was aware that Mr. Owen’s absence may
be FMLA qualifying, it failed to notify him of his eligibility to take FMLA
leave.

64. On or about February 20, 2020, Mr. Owen was admitted into the
hospital because of his diabetes and for concern of his kidneys.

65. At the time of Mr. Owen’s admittance to the hospital he was
taking insulin for his diabetes.

66. Mr. Owen was discharged from the hospital six days later on
February 26, 2020.

67. On February 27, 2020, Mr. Owen returned to JP Cycles at which

time JP Cycles fired Mr. Owen.

10
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 11 of 19 PagelD 11

Vv. COLLECTIVE ACTION ALLEGATIONS

68. Mr. Owen brings Count I of his action on behalf of himself and
on behalf of all similarly situated Service Advisors. Specifically, Mr. Owen
brings the aggregate claim under the Fair Labor Standards Act as a collective
action, and will request the Court to grant conditional certification under 29
U.S.C. § 216(b).

69. Mr. Owen, will seek certification of all employees of JP Cycles
who (1) are or were employed by JP Cycles as Service Advisors during the
preceding three years; (2) were misclassified as exempt from the FLSA; and
(3) worked more than forty hours in a work week without being paid proper
overtime compensation.

70. While working for JP Cycles, Mr. Owen and the similarly
situated Service Advisors, were subject to JP Cycles’ pattern and standard
practice of misclassifying Service Advisors and denying proper overtime

compensation to its service advisors.

COUNTI
MR, OWEN’S COLLECTIVE ACTION AGAINST JP CYCLES
FOR VIOLATIONS OF THE OVERTIME PROVISION OF THE
FAIR LABOR STANDARDS ACT
71. Mr. Owen, on behalf of himself and all similarly situated Service
Advisors, re-alleges and incorporates herein the allegations contained in

paragraphs 1,2,5-7,9,11,12-20,37-48,68-70 above.

11
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 12 of 19 PagelD 12

72. Throughout the employment of the Mr. Owen and all other
similarly situated Service Advisers, the Defendant, JP Cycles, repeatedly and’
willfully violated § 7 and § 15 of the Fair Labor Standards Act by failing to
compensate Mr. Owen and all other similarly situated Service Advisors, at a
rate not less than one and one-half times the regular rate at which they were
employed for workweeks longer than forty (40) hours.

73. Specifically, Mr. Owen, and all other similarly-situated “Service
Advisors,” worked numerous weeks throughout their employment in excess
of forty (40) hours a week, yet were not compensated for all work in excess
of forty (40) hours at a rate not less than one and one-half times the regular
rate at which they were employed.

74. JP Cycles classified Mr. Owen, and all Service Advisors as
exempt from the FLSA.

75. JP Cycles failed to maintain and keep accurate time records as
required by the Fair Labor Standards Act. See e.g. 29 U.S.C. §§ 211(c);
215(a); 29 C.F.R. § 516, et. al.

76. JP Cycles failed to post the required notice pursuant to the Fair
Labor Standards Act.

WHEREFORE, Mr. Owen on behalf of himself and similarly situated
Service Advisors, demand judgment against JP Cycles for the following:

(a) Unpaid overtime wages found to be due and owing;
12
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 13 of 19 PagelD 13

(b) Anadditional equal amount equal to the unpaid overtime wages
found to be due and owing as liquidated damages;

(c) Prejudgment interest;

(d) Reasonable attorney’s fee and costs; and,

(e) Such other relief as the Court deems just and equitable.

JURY TRIAL DEMAND
Mr. Owen, on behalf of himself and all similarly situated Service
Advisors, demands a jury trial on all issues contained in Count I.
COUNT II
MR. OWEN’S INDIVIDUAL CLAIM AGAINST JP CYCLES
FOR VIOLATIONS OF THE OVERTIME PROVISION OF
THE FAIR LABOR STANDARDS ACT

77. Mr. Owen, re-alleges and incorporates herein the allegations
contained in paragraphs 1,2,5-7,9,11,12-20,37-48 above.

78. Mr. Owen was employed as a Service Advisor by JP Cycles from
approximately January 2019 until February 27, 2020.

79. From approximately January 2019 until February 27, 2020, JP
Cycles repeatedly and willfully violated § 7 and § 15 of the Fair Labor
Standards Act by failing to compensate Mr. Owen at a rate not less than one
and one-half times the regular rate at which he was employed for workweeks

longer than forty (40) hours. Specifically, Mr. Owen worked numerous

weeks in excess of forty (40) hours a week, yet was not compensated for all

13
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 14 of 19 PagelD 14

work in excess of forty (40) hours at a rate not less than one and one-half
times the regular rate at which he was employed.

80. JP Cycles classified Mr. Owen, and all Service Advisors, as
exempt from the FLSA.

81. JP Cycles willfully failed to maintain and keep accurate time
records as required by the Fair Labor Standards Act.

82. JP Cycles failed to post the required notice pursuant to the Fair
Labor Standards Act.

WHEREFORE, Mr. Owen demands a judgment against JP Cycles for
the following:

(a) Unpaid overtime wages found to be due and owing;

(b) Anadditional equal amount equal to the unpaid overtime wages
found to be due and owing as liquidated damages;

(c) Prejudgment interest;

(d) Areasonable attorney’s fee and costs; and,

(e) Such other relief as the Court deems just and equitable.

JURY TRIAL DEMAND

Mr. Owen demands a jury trial on all issues contained in Count II.

14
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 15 of 19 PagelD 15

COUNT ITI
MR. OWEN’S INDIVIDUAL CLAIM AGAINST
JP CYCLES AND PARKS LINCOLN FOR VIOLATIONS OF

THE FAMILY MEDICAL LEAVE ACT-INTERFERENCE

83. Mr. Owen, re-alleges and incorporates herein the allegations
contained in paragraphs 3-6,8-15,21-38,40-42,49-67 above.

84. JP Cycles and Parks Lincoln are integrated employers for the
purpose of the FMLA.

85. Mr. Owen worked 1,250 hours during the twelve months
preceding his termination.

86. Mr. Owen has a serious health condition that made him unable
to perform the functions of his position.

87. On or about February 20, 2020, Mr. Owen advised Mr. Chris
Elder that he was going to the hospital for his diabetes.

88. Mr. Owen advised Mr. Elder that he was hospitalized for his
diabetes and for concern of his kidneys.

89. Even though JP Cycles was aware that Mr. Owen’s absence may
be FMLA qualifying, it failed to notify him of his eligibility to take FMLA
leave.

90. JP Cycles never inquired further of Mr. Owen if his hospital stay

was potentially FMLA qualifying.

15
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 16 of 19 PagelD 16

91. JP Cycles interfered with Mr. Owen’s FMLA rights by failing to
restore him to the position of Service Advisor upon his return from his FMLA
qualifying hospital stay.

92. Mr. Owen has been damaged and prejudiced by JP Cycles
interference with his FMLA rights.

WHEREFORE, Mr. Owen demands a judgment against JP Cycles and
Parks Lincoln for the following:

A. lost wages, salary, bouses, employment benefits, and other
compensation;

B. all actual monetary losses sustained by Mr. Owen as a direct
result of JP Cycle and Parks Lincoln’s violation;

C. liquidated damages;

D front pay;

D. interest;

E reasonable attorney’s fees, reasonable expert witness fees, and
other costs of the action;

F. Award Mr. Owen such other and further relief as is just and

proper.

16
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 17 of 19 PagelD 17

COUNT IV
MR. OWEN’S INDIVIDUAL CLAIM AGAINST
JP CYCLES AND PARKS LINCOLN FOR VIOLATIONS OF
THE FAMILY MEDICAL LEAVE ACT-RETALIATION

93. Mr. Owen, re-alleges and incorporates herein the allegations
contained in paragraphs 3-6,8-15,21-38,40-42,49-67 above.

94. JP Cycles and Parks Lincoln are integrated employers for the
purpose of the FMLA.

95. Mr. Owen worked 1,250 hours during the twelve months
preceding his termination.

96. Mr. Owen has a serious health condition that made him unable
to perform the functions of his position.

97. On or about February 20, 2020, Mr. Owen advised Mr. Chris
Elder that he was going to the hospital for his diabetes.

98. Onorabout February 20, 2020, Mr. Owen was admitted into the
hospital because of his diabetes and for concern of his kidneys.

99. Mr. Owen advised Mr. Elder that he was hospitalized for his
diabetes and for concern of his kidneys.

100. Even though JP Cycles was aware that Mr. Owen’s absence may

be FMLA qualifying, it failed to notify him of his eligibility to take FMLA

leave.

17
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 18 of 19 PagelD 18

101. Mr. Owens hospital stay qualified for FMLA leave.

102. Mr. Owen was discharged from the hospital six days later on
February 26, 2020.

103. On February 27, 2020, Mr. Owen returned to JP Cycles at which
time JP Cycles fired Mr. Owen.

104. A motivating factor in JP Cycles terminating Mr. Owen was Mr.
Owen providing notice to JP Cycles that he was going to the hospital and
being hospitalized.

105. A motivating factor in JP Cycles terminating Mr. Owen was his
FMLA qualifying hospital stay.

106. A negative factor considered by JP Cycles in terminating Mr.
Owen was him providing notice to JP Cycles that he was going to the hospital
and being hospitalized.

107. A negative factor considered by JP Cycles in terminating Mr.
Owen was FMLA qualifying leave.

108. JP Cycles would not have terminated Mr. Owen, but for Mr.
Owen providing notice to JP Cycles that he was going to the hospital and
being hospitalized.

109. JP Cycles would not have terminated Mr. Owen, but for Mr.

Owen’s FMLA qualifying hospital stay.

18
Case 6:20-cv-01984 Document1 Filed 10/26/20 Page 19 of 19 PagelD 19

WHEREFORE, Mr. Owen demands a judgment against JP Cycles and
Parks Lincoln for the following:

A. lost wages, salary, bouses, employment benefits, and other
compensation;

B. all actual monetary losses sustained by Mr. Owen as a direct
result of JP Cycle and Parks Lincoln’s violation;

C. liquidated damages;

D front pay;

D. interest;

E reasonable attorney’s fees, reasonable expert witness fees, and
other costs of the action;

F. Award Mr. Owen such other and further relief as is just and

proper.

 
  
 

Dated: _/ 0 Zo2O0 Respectfully submi

   

_

 

“SCOTT C. ADAMS, ESQ.

orida Bar No.: 0573442
oo Email: sadams@labaradams.com
, N. RYAN LABAR, ESQ.

Florida Bar No.: 0010535
Email: rlabar@labaradams.com
LABAR & ADAMS, P.A.

2300 East Concord Street
Orlando, Florida 32803

(407) 835-8968 (phone)

(407) 835-8969 (facsimile)

19
